Exhibit 99.1 ExamWorks Reports Fourth Quarter 2013 Financial Results; Record Revenues of $158.8 million; Record Adjusted EBITDA of $25.6 million; Announces Completion of Additional Acquisition; Strong Organic Growth Continues; Provides 2014 Guidance ATLANTA, GA. February 25, 2014 – ExamWorks Group, Inc. (NYSE: EXAM), a leading provider of independent medical examinations (“IMEs”), peer reviews, bill reviews and related services, today reported financial results for the fourth quarter and full year of 2013. Fourth Quarter 2013 Highlights ● Revenues for the fourth quarter of 2013 were $158.8 million, an increase of $19.2 million, or 13.8%, over the year-ago quarter revenues of $139.6 million.The increase in revenues was primarily due to organic growth of 11.9% and, to a lesser extent, acquisition growth of 1.9%.
